Citation Nr: 1707024	
Decision Date: 03/08/17    Archive Date: 03/16/17

DOCKET NO.  13-21 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for esophageal cancer to include as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Jeffrey E. Marion, Attorney


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel 



INTRODUCTION

The Veteran served on active military duty from January 1967 to October 1970.  The Veteran died in February 2011.  The Appellant is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board notes that in February 2011, the Appellant filed a claim of entitlement to burial benefits, dependency and indemnity compensation, death pension, and accrued benefits.  The Agency of Original Jurisdiction (AOJ) issued a Veteran's Claims Assistance Act of 2000 (VCAA) notice in March 2011 but has not adjudicated the claim.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  
38 C.F.R. § 19.9(b) (2016). 


FINDINGS OF FACT

1. The Veteran died February 6, 2011 during the pendency of this appeal, and his widow filed a timely request to be substituted as the Appellant in his place. 

2.  The Veteran's esophageal cancer was caused by her herbicide exposure in service. 





CONCLUSION OF LAW

The criteria for service connection for esophageal cancer are met.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

 VA's Duty to Notify and Assist 

The Veteran's Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  The Board finds that VA has met all statutory and regulatory notice and duty to assist provisions. 

As this decision is completely favorable to the Veteran, there is no reason to belabor the impact of the VA's duty to notify and assist in this matter.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

General Legal Principles

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Service connection may be granted for a disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may also be granted for specific diseases associated with exposure to herbicide agents.  38 C.F.R. § 3.309(e).  If a veteran was exposed to a herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, despite any lack of evidence of such disease during service provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type II diabetes; Hodgkin's disease; ischemic heart disease; all chronic B-cell leukemias; multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers; and soft-tissue sarcoma.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. 
§ 3.307(a)(6).  For the purposes of § 3.307, the term herbicide agent means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  38 C.F.R. 
§ 3.307(a)(6)(i).

A veteran must have been present on the landmass or inland waterways of Vietnam at some point in the course of his or her military duty in order to be entitled to the presumption of herbicide exposure.  Haas v. Peake, 525 F.3d 1168 (2008).  

Generally, to substantiate a claim of service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Where there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving the issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Analysis
 
Here, the evidence showed that the Veteran served in Vietnam from October 17, 1969 to October 15, 1970.  Thus, Agent Orange exposure is conceded.

As stated above, the first element of service connection is a current disability.  The evidence also indicates that in April 2010, the Veteran received a diagnosis of esophageal cancer.  See June 2010 El Paso Cancer Treatment Center Record.  
As the Veteran has a current diagnosis, the issue that remains disputed is whether the Veteran's esophageal cancer is related to Agent Orange exposure in service.  

Although 38 C.F.R. §3.307 provides for presumptive service connection for certain diseases associated with herbicide exposure, the Veteran's esophageal cancer is not a disease for which the presumption of service connection attaches.  Notwithstanding the presumptions, service connection for a disability claimed as due to exposure to herbicide exposure may be established by showing that a disorder resulting in disability or death was in fact causally linked to such exposure.  Brock v. Brown, 10 Vet. App. 155, 162-64   (1997); Combee v. Brown, 34 F. 3d 1039, 1044 (Fed. Cir. 1994), citing 38 U.S.C.A. §§ 1113(b) and 1116 and 38 C.F.R. 
§ 3.303.

The Veteran's service treatment records are negative as to any complaints of, or treatment for, esophageal cancer.  Subsequent private medical records are similarly negative for decades following the Veteran's October 1970 separation from service.

A May 2010 radiation oncology consultation from Dr. A. Gupta documented that the Veteran had a history of gastroesophageal reflux disease for about 10 years, and in March 2010 he started noticing difficulty swallowing dry foods.  After seeking treatment, the Veteran received a diagnosis of adenocarcinoma of the distal esophagus.  Dr. Gupta noted cigarette smoking as a risk factor.

In a May 2010 letter, Dr. I.J. Sanchez, an accomplished oncology specialist, indicated that the Veteran had been diagnosed with esophageal cancer.  She opined that "his cancer was most likely caused by his exposure to agent orange during hi stour [sic.] in Vietnam."  As Dr. Sanchez failed to provide an adequate rationale for her positive nexus opinion, in November 2016, the Board requested a medical opinion from an oncology specialist.  

In a December 2016 opinion, the examiner opined that carcinogenesis is likely multifactorial and that in the Veteran's case smoking, GERD, and exposure to the known carcinogen Agent Orange were all likely contributory.  "Given the expected long latency period before development of a malignancy, [I] would give the benefit of the doubt to this Appellant and note that it is at least as likely as not (50% probability or greater) that Agent Orange contributed to the development of an esophageal adenocarcinoma."

The examiner provided a detailed rationale citing both the Veteran's medical history and the relevant medical literature discussing the relationship between herbicide exposure and development of different types of cancers.  The Board finds the VA examiner's opinion adequate and highly probative to the question at hand.  The examiner possessed the necessary education, training, and expertise to provide the requested opinion.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In addition, the VA examiner provided an adequate rationale for his opinion, and his opinion was based on an examination and interview of the Veteran, as well as on a review of the service treatment records, the post-service treatment records and examinations, and the lay statements of the Veteran.  The opinion considered an accurate history, was definitive and supported by a detailed rationale that considered the lay and medical evidence.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  
  
There is no competent lay or medical evidence of record indicating that the Veteran's esophageal cancer was not related to herbicide exposure in service.  Therefore, resolving all reasonable doubt in the Appellant's favor, the Board finds that service connection for esophageal cancer, is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  




ORDER

Entitlement to service connection for esophageal cancer to include as due to Agent Orange exposure is granted. 


____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


